

116 S1957 IS: Offshore Wind Incentives for New Development Act
U.S. Senate
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1957IN THE SENATE OF THE UNITED STATESJune 25, 2019Mr. Markey (for himself, Mr. Whitehouse, Mr. Reed, Ms. Warren, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide for an investment tax credit related to the
			 production of electricity from offshore wind.
	
 1.Short titleThis Act may be cited as the Offshore Wind Incentives for New Development Act or the Offshore WIND Act. 2.Energy credit for qualified offshore wind facilities (a)In generalSubsection (a) of section 48 of the Internal Revenue Code is amended—
 (1)in paragraph (2)(A)(i)— (A)in subclause (III), by striking and at the end; and
 (B)by adding at the end the following new subclause:  (V)qualified offshore wind property, and; and
 (2)in paragraph (3)(A)— (A)in clause (vi), by striking or at the end;
 (B)in clause (vii), by adding or at the end; and (C)by adding at the end the following new clause:
						
 (viii)qualified offshore wind property, but only with respect to property the construction of which begins before January 1, 2026,.
 (b)Qualified offshore wind propertySubsection (c) of section 48 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(5)Qualified
				offshore wind property
						(A)In
 generalThe term qualified offshore wind property means an offshore facility using wind to produce electricity.
 (B)Offshore facilityThe term offshore facility means any facility located in the inland navigable waters of the United States, including the Great Lakes, or in the coastal waters of the United States, including the territorial seas of the United States, the exclusive economic zone of the United States, and the outer Continental Shelf of the United States.
 (C)Exception for qualified small wind energy propertyThe term qualified offshore wind property shall not include any property described in paragraph (4). (D)Special ruleIn the case of any property described in subparagraph (A) which was placed in service after December 31, 2016, and for which a credit under this section was allowed by reason of subsection (a)(5) in any taxable year which ends before or includes the date of the enactment of the Offshore WIND Act, notwithstanding any election under such subsection (a)(5), such property may be treated at the election of the taxpayer as qualified offshore wind property (and not as qualified property which is part of a qualified investment credit facility) for—
 (i)taxable years including or beginning after such date of enactment, and (ii)any taxable years ending before such date of enactment, including by filing an amended return.
							Notwithstanding section 6501, an amended return may be filed for purposes of clause (ii) for any
			 taxable year described in such clause..
 (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.